Title: From Thomas Jefferson to Charles Ludlow, 17 June 1803
From: Jefferson, Thomas
To: Ludlow, Charles


          
            Sir
                     
            Washington June 17. 1803.
          
          Having occasion to have a small matter paid to mr Cheetham for the articles mentioned in the inclosed letter to him, and having no pecuniary connections in New York, mr Barnes authorises me to hope you will be so good as to make paiment for them, and to debit it to him in an account existing between you. under these circumstances I take the liberty of inclosing the within, open, that you may be apprised of the extent of the trouble I propose to you, which goes to the forwarding to me the articles to be recieved from mr Cheetham, by the stage, under my address: and to ask the favor of you to stick a wafer in the letter to mr Cheetham, handing it on to him, and letting him know you will pay his bill. hoping you will excuse the liberty I take, I pray you to accept my salutations & assurances of respect.
          
            Th: Jefferson
          
        